   8:18-cv-00541-JFB-CRZ Doc # 66 Filed: 06/09/21 Page 1 of 2 - Page ID # 326




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEBRASKA

WARREN D. CROZIER, for minor A.C.; and
PAULA M. CROZIER, for minor A.C.;
                                                              8:18CV541
                        Plaintiffs,

         vs.                                                    ORDER

WESTSIDE         COMMUNITY       SCHOOL
DISTRICT, ELIZABETH MEYERS, In her
individual capacity; RUSSELL OLSEN, in
his      individual    capacity;    ENID
SCHONEWISE, in her individual Capacity;
and BLANE MCCANN, in his individual
capacity;

                        Defendants.



         After conferring with counsel, the court is convinced that any failure of
Defendants Elizabeth Meyers and Westside Community School District was due to a
misunderstanding between counsel regarding the issue of filing one answer on behalf of
all defendants. Specifically, defense counsel believed an agreement to that effect
existed as to Meyers and Westside, and that this agreement also applied to the
defendants added in Plaintiffs’ amended complaint. Plaintiffs’ counsel has a different
memory of the conversation and believes Meyers and Westside are in default.
Irrespective of whose memory, if anyone’s, is correct, I find there was excusable neglect
for failing to file the answer of Meyers and Westside by the deadline set by the federal
rules.

         Accordingly.

         IT IS ORDERED:

         1)    Defendants’ Motion for Extension of Time to File a Responsive Pleading,
(Filing No. 63), is granted. As to all defendants, the deadline for filing an answer or
response to Plaintiffs’ complaint is June 14, 2021.
   8:18-cv-00541-JFB-CRZ Doc # 66 Filed: 06/09/21 Page 2 of 2 - Page ID # 327




       2)     Plaintiffs’ Motion for Entry of Default, (Filing No. 62), is denied as moot.


       3)     Defendants’ objection to Plaintiffs’ affidavit in support of the Motion for
Default, (Filing No. 64), is overruled as moot.

       Dated this 9th day of June, 2021.

                                                  BY THE COURT:

                                                  s/ Cheryl R. Zwart
                                                  United States Magistrate Judge
